Felton, Chief Judge.
The 1960 Insurance Code (Code Ann. Ch. 56-12) authorizes service on a foreign insurance company by methods of service provided by law other than in the Insurance Code, hence on its local agent, as provided by Code § 22-1101 (Ga. L. 1845, Cobb, 475), as well as on the appointed process agent. Aetna Cas. &c. Co. v. Sampley, 108 Ga. App. 617, 620 (3) (134 SE2d 71). Code § 22-1101 also provides for service “by leaving the same at the place of transacting the usual and ordinary public business of such corporation, if any such place of business then shall be within the jurisdiction of the court in which said suit may be commenced.”
“The” place is not construed as being restricted to the sole place of business. The evidence in this case was sufficient to authorize the finding that, although the defendant foreign insurer conducted some of its business in various places, such as garages and body shops, it transacted a sufficient amount of its “usual and ordinary public business” at the office at which the process was left to constitute said office as its usual and ordinary place of business for the purpose of service.
Accordingly, the court erred in its judgment directing a verdict in favor of the defendant.

Judgment reversed.


Frankum and Pannell, JJ., concur.